      Case 19-28076          Doc 17      Filed 11/06/19 Entered 11/06/19 16:09:31                     Desc Main
                                            Document Page 1 of 1

                                   United States Bankruptcy Court
                             Northern District of Illinois, Eastern Division
IN RE: Peter Giannakaris                                   )              Chapter 13
                                                           )              Case No. 19 B 28076
        Debtor(s)                                          )              Judge LaShonda A. Hunt

                                  Notice of Motion/Certificate of Service

    Peter Giannakaris                                                     Debtor Attorney: Cutler & Associates Ltd
    1300 Mulberry Lane                                                    via Clerk's ECF noticing procedures
    Mount Prospect, IL 60056


                                                                          >   Dirksen Federal Building
On November 18, 2019 at 9:00 am, I will appear at the location            >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby      >   Courtroom 719
served upon you.                                                          >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of      /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.            MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Thursday,
November 7, 2019.
                                             Objection to Discharge

Comes now Marilyn O. Marshall, Standing Trustee, and requests that the Court enter an Order denying the
debtor's discharge pursuant to 11 U.S.C. §1328(f) and Rule 4004, and in support thereof respectfully states the
following:

1. Debtor filed for Chapter 13 relief on October 3, 2019.

2. Previous to the case at bar the following case was filed:

     Case Number                 Debtor Name                            Filed Date            Discharged Date
     1:2016bk28240               Giannakaris, Peter (db) (title: Peter Giannakaris
                                                                           09/01/2016
                                                                                   and Laura A Giannakaris)
                                                                                               11/29/2016


3. Debtor received a discharge in the Chapter 7 case that was filed within 4 years of the filing of the present
   case.

4. Because the debtor received a discharge in a case filed within the preceding time frame, the debtor is not
   entitled to a discharge in this case.

WHEREFORE, the Trustee prays that this Court enter an Order denying the debtor's discharge, and for any and
all other relief this Court deems just and proper.

Office of the Chapter 13 Trustee                                          /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                        MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
